               Case
            Case     1:09-md-02013-PAC
                 1:18-cr-00146-JFK      Document
                                    Document     57 Filed
                                             105 Filed      09/30/10
                                                       03/25/21  PagePage   1 of 45
                                                                      1 of 11

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #: _________________
------------------------------------X                                       DATE FILED: 03/25/2021
   UNITED STATES DISTRICT COURT
UNITED STATES OF AMERICA                                      :
   SOUTHERN DISTRICT OF NEW YORK
                                                              :
   -----------------------------------------------------------x
       -against-                                              :                No. 18 Cr. 146 (JFK)
   In re FANNIE MAE 2008 SECURITIES                            :               08 Civ. 7831 (PAC)
                                                              :
   LITIGATION
VERNON WALKER,                                                ::               09 MD   2013 (PAC)
                                                                                  OPINION     & ORDER
                                                              ::
                                 Defendant.                   ::               OPINION & ORDER
   -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FOR HONORABLE
     DEFENDANT PAUL
               VERNON  WALKER: United States District Judge:
                    A. CROTTY,
      Pro Se

FOR THE UNITED STATES OF AMERICA:       BACKGROUND1
     Anden Chow
     Christopher     Clore
        The early years of this decade saw a boom in home financing which was fueled, among
     U.S. ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF NEW YORK
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
JOHN F. KEENAN, United States District Judge:
     subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
       Before the Court is a pro se motion by Defendant Vernon
   kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
Walker seeking a sentence reduction due to Walker’s age (he is
   assumption that the market would continue to rise and that refinancing options would always be
48), preexisting medical conditions (primarily asthma, latent
   available in the future. Lending discipline was lacking in the system. Mortgage originators did
tuberculosis, and prediabetes), and the deadly pandemic caused
   not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
by the coronavirus, COVID-19. Walker brings the motion pursuant
   originators sold their loans into the secondary mortgage market, often as securitized packages
to the First Step Act, 18 U.S.C. § 3582(c)(1)(A), commonly known
   known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
as the compassionate release statute. The Government opposes

Walker’s But then theas
          motion      housing bubble burst. Inmeritless
                         substantively         2006, the demand for housing
                                                            because         dropped abruptly
                                                                       Walker’s
   and home
medical     prices began tothe
         conditions,        fall. circumstances
                                  In light of the changing
                                                        of housing market, banks modified
                                                            his incarceration,         andtheir

the lending practices§and
     18 U.S.C.            became unwilling
                       3553(a)             to refinance
                                  sentencing            home mortgages
                                                   factors   do not without refinancing.
                                                                       warrant  a

reduction in sentence.                      For the reasons set forth below,
     1
         Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
Walker’s
   dated Junemotion      ispurposes
              22, 2009. For   DENIED.
                                    of this Motion, all allegations in the Amended Complaint are taken as true.



                                                                1
                                                          1
        Case 1:18-cr-00146-JFK Document 105 Filed 03/25/21 Page 2 of 11



     I.     Background

     Unless otherwise noted, the following is taken from the

materials the parties submitted, Walker’s Presentence

Investigation Report, dated December 21, 2018, (“PSR”, ECF No.

69), and the transcripts of Walker’s October 3, 2018 plea (“Plea

Tr.”, ECF No. 58) and April 17, 2019 sentencing (“Sent. Tr.”,

ECF No. 93).     In ruling on Walker’s request, the Court has

considered the arguments advanced in his pro se motion (filed

under seal) and the Government’s letter in opposition (ECF No.

103).     Walker did not file a reply.

     On October 3, 2018, Walker pleaded guilty, pursuant to a

plea agreement, to one count of conspiracy to commit Hobbs Act

Robbery, in violation of 18 U.S.C. § 1951.           (PSR ¶¶ 2, 6.)       The

charges stemmed from Walker’s participation in a scheme to rob

an individual whom Walker’s co-conspirators were told—by

confidential sources (“the CSs”) working with the Drug

Enforcement Administration—would be transporting a significant

quantity of heroin from Texas to New York.           (Id. ¶¶ 12–16.)      On

February 6, 2018, Walker and his co-conspirators met with the

CSs, retrieved guns from a nearby building, and drove with the

CSs to the area where they planned to conduct the robbery.                (Id.

¶¶ 16–18.)     When Walker and the others arrived, however, he and

his co-defendants were placed under arrest.           (Id. ¶ 19.)    A

search of the trunk of their vehicle yielded two loaded


                                      2
       Case 1:18-cr-00146-JFK Document 105 Filed 03/25/21 Page 3 of 11



firearms, including a Taurus .40 caliber pistol with eight .40

caliber bullets which Walker had given to one of the CSs for

hiding in case their vehicle was stopped by law enforcement.

(Id. ¶¶ 18–19.)     During the arrest, law enforcement officers

also recovered four latex gloves from the front pocket of

Walker’s jacket, as well as a black ski mask, black gloves, and

a gravity knife from one of Walker’s co-conspirators.            (Id. ¶

19.)    During his plea allocution before Judge Preska, Walker

admitted to agreeing with others to commit the armed robbery and

he knew it was unlawful.      (Plea Tr. at 13:11–14:9.)

       On April 17, 2019, Walker appeared for sentencing before

this Court, during which the Court noted Walker’s “serious,

violent, earlier record,” and that “[t]his [wa]s his ninth

overall conviction and his fourth involving a crime of robbery.”

(Sent. Tr. at 16:8–11.)      The Court also noted Walker’s

extraordinarily traumatic childhood, which involved extensive

beatings by Walker’s late father, including an incident when

Walker “was hit by a car and his father, instead of

commiserating with him and trying to relieve his [ai]ls, the

father beat him because he got hit by the car.”           (Id. at 16:8–

20.)    The Court further recounted a horrific series of assaults

Walker had endured by a New York State corrections officer while

Walker was serving time in a state prison for an earlier state

conviction.    (Id. at 16:21–17:14.)


                                     3
        Case 1:18-cr-00146-JFK Document 105 Filed 03/25/21 Page 4 of 11



     The Court found a Guideline offense level of 29 and a

Criminal History Category of VI.          (Id. at 17:23–18:3.)     “That

means the scope under the Guidelines is enormously high, it is

12 years and seven months, which is 151 months to 188 months.”

(Id.)    Nevertheless, the Court explained that it was “going to

vary significantly from the Guidelines [and the terms of

Walker’s plea agreement] because of [Walker’s] awful childhood”

and because “society has to apologize to him . . . for the

things [that] happened to him” while he was serving his earlier

state sentence.      (Id. at 18:4–13.)      Accordingly, the Court

sentenced Walker to 108 months’ incarceration, reflecting a 43-

month downward variance, to be followed by a three-year term of

supervised release.      (Id. at 18:14–25; 20:1–6.)        To date, Walker

has served approximately 38 months of his sentence.            He is

scheduled for release on January 26, 2026. See Find an Inmate,

Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/ (last

visited Mar. 24, 2021).

     On January 5, 2021, the Court received a pro se motion from

Walker requesting a reduction in sentence and his immediate

compassionate release due to the COVID-19 pandemic.            Walker’s

motion explained that he suffered from certain health issues—

namely, asthma, latent tuberculosis, prediabetes, and post-

traumatic stress disorder—and he was deeply worried about his

well-being should he contract the coronavirus.           The Court


                                      4
     Case 1:18-cr-00146-JFK Document 105 Filed 03/25/21 Page 5 of 11



ordered the Government to respond and gave Walker 30 days from

the date on which he was served with the Government’s opposition

to file a reply, if any.    (ECF No. 102.)     On January 25, 2021,

the Government opposed Walker’s request on the grounds that no

extraordinary and compelling reasons support his release which,

in any event, would be inappropriate under the sentencing

factors set forth in 18 U.S.C. § 3553(a).       (ECF No. 103.)

Walker did not file a reply.

     II.   Discussion

           A.    Legal Standard

     18 U.S.C. § 3582(c)(1)(A) allows a court to modify a term

of imprisonment “upon motion of the defendant” provided the

defendant has exhausted certain administrative requirements. 18

U.S.C. § 3582(c)(1)(A).    Under these circumstances, a court may

reduce the defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).          In doing

so, the Court must also consider “the factors set forth in [18

U.S.C. §] 3553(a) to the extent that they are applicable.” Id. §

3582(c)(1)(A).    “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors ‘outweigh the

“extraordinary and compelling reasons” warranting compassionate

release . . . [and] whether compassionate release would


                                   5
     Case 1:18-cr-00146-JFK Document 105 Filed 03/25/21 Page 6 of 11



undermine the goals of the original sentence.’” United States v.

Daugerdas, --- F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL

2097653, at *4 (S.D.N.Y. May 1, 2020) (alterations in original)

(quoting United States v. Ebbers, 432 F. Supp. 3d 421, 430–31

(S.D.N.Y. 2020)).

     In the Second Circuit, the policy statement issued by the

U.S. Sentencing Commission pertaining to compassionate release,

section 1B1.13 of the Sentencing Guidelines, “is not

‘applicable’ to compassionate release motions brought by

defendants,” and “cannot constrain district courts’ discretion

to consider whether any reasons are extraordinary and

compelling.” United States v. Brooker, 976 F.3d 228, 236 (2d

Cir. 2020).   Accordingly, as the court in United States v.

Harris, No. 15 Cr. 445 (PAE), 2020 WL 5801051 (S.D.N.Y. Sept.

29, 2020), explained:

     when assessing a motion brought directly by an
     imprisoned person rather than by the BOP, the Court is
     constrained neither by [§] 1B1.13’s enumeration of
     extraordinary and compelling reasons, nor by its
     freestanding requirement that the defendant seeking
     release not pose any danger to the community. Rather,
     the Court may “consider the full slate of extraordinary
     and compelling reasons that an imprisoned person might
     bring before [it] in motions for compassionate release.”
     However, even if such reasons are present, the Court
     must also assure itself that release is consistent with
     “the factors set forth in section 3553(a) to the extent
     that they are applicable.”

Id. at *2 (footnote and internal citations omitted).




                                   6
     Case 1:18-cr-00146-JFK Document 105 Filed 03/25/21 Page 7 of 11



     “[P]ro se litigants generally are entitled to a liberal

construction of their pleadings, which should be read ‘to raise

the strongest arguments that they suggest.’” Green v. United

States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).

            B.   Analysis

     The Court is sympathetic to the heightened risk certain

individuals face from COVID-19. See People at Increased Risk,

Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/index.html (last visited Mar. 24, 2021); see also

United States v. Park, 456 F. Supp. 3d 557, 560 (S.D.N.Y. 2020)

(“The nature of prisons—crowded, with shared sleeping spaces and

common areas, and often with limited access to medical

assistance and hygienic products—put those incarcerated inside a

facility with an outbreak at heightened risk.”) (collecting

sources).    And, on at least one occasion, it has ruled that the

threat posed by the COVID-19 pandemic to a medically “high-risk”

individual constitutes “extraordinary and compelling reasons” to

warrant immediate compassionate release. See United States v.

Smith, 454 F. Supp. 3d 310, 315 (S.D.N.Y. 2020) (granting

release to non-violent 62-year-old who suffered from asthma,

high cholesterol, blood clots, a thyroid condition, and

suspected multiple myeloma); but see United States v. Seshan,


                                   7
     Case 1:18-cr-00146-JFK Document 105 Filed 03/25/21 Page 8 of 11



No. 14 Cr. 620 (JFK), 2020 WL 2215458, at *4 (S.D.N.Y. May 6,

2020) (denying release to 47-year-old despite his “end-stage

renal failure and hypertension” and the threat of COVID-19

because, inter alia, the defendant had a history of violence and

granting the motion would disserve important § 3553(a)

sentencing factors).

     Nevertheless, after considering the 3553(a) factors in this

case, the Court is not persuaded that extraordinary and

compelling reasons exist to reduce Walker’s sentence.

Accordingly, Walker’s motion must be denied. See 18 U.S.C. §

3582(c) (stating a court “may not modify a term of imprisonment

once it has been imposed” without a finding that “extraordinary

and compelling reasons warrant such a reduction”).

     First, Walker has failed to articulate a sufficiently

extraordinary or compelling reason why his sentence should be

modified.   The foundation of Walker’s motion is the threat

COVID-19 poses to incarcerated individuals with underlying

medical conditions.    Indeed, according to the Centers for

Disease Control and Prevention (“the CDC”), older adults and

people of any age who have serious underlying medical conditions

may be at higher risk for a severe illness from COVID-19. See

People at Increased Risk, Ctrs. for Disease Control &

Prevention, supra.    Here, however, Walker’s age and health

issues are not severe enough to warrant his immediate release.


                                   8
     Case 1:18-cr-00146-JFK Document 105 Filed 03/25/21 Page 9 of 11



Walker is 48, significantly younger than the CDC’s former high-

risk cutoff age of 65. See id.     And, while the CDC has listed

moderate to severe asthma and diabetes as potential COVID-19

risk factors, Walker’s medical conditions cannot be

characterized as such.    “The current COVID-19 pandemic is an

unprecedented worldwide catastrophe.       But it does not warrant

the early release of sentenced inmates in federal prisons

convicted of serious, dangerous offenses, like [the defendant],

whose medical conditions and risk of contracting the virus

cannot be deemed ‘extraordinary and compelling.’” United States

v. Mood, No. 19 Cr. 113 (VB), 2020 WL 3256333, at *1 (S.D.N.Y.

June 16, 2020) (denying release to 53-year-old with diabetes,

hypertension, and obesity where “[t]here is no question that

[the defendant] has health issues, but his condition is stable

and has been effectively managed by routine monitoring and

medication”).   Further, Walker does not suffer from other health

conditions which rise to the level of COVID-19 risk factors

looked to by the CDC and courts, such as cancer or

immunocompromization. See, e.g., Park, 456 F. Supp. 3d at 563–64

(granting release to 44-year-old with a documented history of

respiratory issues, including severe asthma and immune-

compromising diseases); Smith, 454 F. Supp. 3d at 315; but see,

e.g., United States v. Cajigas, No. 08 Cr. 391 (VM), 2020 WL

6625210, at *2 (S.D.N.Y. Nov. 11, 2020) (denying release to 50-


                                   9
     Case 1:18-cr-00146-JFK Document 105 Filed 03/25/21 Page 10 of 11



year-old with a body mass index of 35 because, inter alia, “in

light of his age . . . and the fact that he presents no other

health conditions, [the defendant’s] obesity and pre-diabetes do

not satisfy the extraordinary and compelling standard”); United

States v. Mason, No. 96 Cr. 126 (JFK), 2021 WL 37576, at *3

(S.D.N.Y. Jan. 5, 2021) (same for 52-year-old with obesity and

borderline hypertension and diabetes).

     Second, and decisive here, even if Walker’s age, health

risks, and the COVID-19 pandemic could provide extraordinary and

compelling reasons for a sentence reduction, application of the

3553(a) factors cripples his request and outweighs any

justification for early release.        Here, the factors that weigh

in Walker’s favor, such as the need to provide necessary medical

care, are overshadowed by the combined force of “the nature and

circumstances of the offense” and the need for the sentence

imposed to “reflect the seriousness of the offense,” “promote

respect for the law,” “provide just punishment for the offense,”

“afford adequate deterrence to criminal conduct,” and “protect

the public from further crimes of the defendant.” 18 U.S.C. §

3553(a).   For the same reasons that necessitated Walker’s 108-

month sentence, which are incorporated by reference here, the

Court finds that modifying his term of incarceration would

disserve the above important sentencing factors.         Accordingly,

Walker’s motion is denied. Cf. United States v. Graves, No. 18


                                   10
    Case 1:18-cr-00146-JFK Document 105 Filed 03/25/21 Page 11 of 11




Cr. 146 (JFK), 2020 WL 6058269, at *4 (S.D.N.Y. Oct. 14, 2020)

(denying release to Walker's 43-year-old co-defendant who

suffered from asthma, high blood pressure, and nerve and muscle

damage arising from an earlier series of gunshot wounds).

     III.     Conclusion

     For the reasons set forth above, Defendant Vernon Walker's

motion for a reduction in sentence is DENIED.

SO ORDERED.

Dated:   New York, New York
         March 25, 2021          � Jt�
                                       United States District Judge




                                  11
